Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED MERCHANDISING AGREEMENT

THIS AMENDMENT (this “Amendment”), dated as of March 8, 2017 and effective as of
the Effective Date, is entered into by and between (1) Sears, Roebuck and Co., a
New York corporation (“SRC”), Kmart Corporation, a Michigan corporation (“Kmart”
and, together with SRC, “Sears”) and Sears Holdings Corporation, a Delaware
corporation (“SHC”), (2) Sears Hometown and Outlet Stores, Inc., a Delaware
corporation (“SHO”), Sears Authorized Hometown Stores, LLC, a Delaware limited
liability company (“SAHS”) and Sears Outlet Stores, L.L.C., a Delaware limited
liability company (“Outlet Co.” and, together with SHO and SAHS, “Licensee”) and
(3) solely for purposes of Section 1.4 and Section 1.6.5, Stanley Black &
Decker, Inc. (“Stanley”), to amend the Amended and Restated Merchandising
Agreement, retroactive to May 1, 2016, by and among Sears, SHC and Licensee (the
“Agreement”). SHC, Sears, Licensee and Stanley are hereinafter referred to
individually as a “Party” and collectively as the “Parties.” Defined terms used
herein but not otherwise defined shall have the meanings ascribed to them in the
Agreement.

WHEREAS, pursuant to the Agreement, Sears granted to Licensee a nonexclusive,
nontransferable and revocable right and license to use the KCD Marks in
connection with the marketing and sale of products sold under the KCD Marks;

WHEREAS, SHC entered into a purchase and sale agreement, dated as of January 5,
2017 (as amended, modified or supplemented from time to time in accordance with
its terms, the “Purchase Agreement”), with Stanley, pursuant to which, on the
terms and subject to the conditions set forth therein, SHC will sell certain
assets and liabilities relating to its Craftsman business to Stanley (the
“Transaction”);

WHEREAS, the Purchase Agreement contemplates the entry by SHC and Stanley into a
license agreement as of the closing of the Transaction (such license agreement,
as may be amended from time to time, the “Stanley License Agreement”), pursuant
to which, on the terms and subject to the conditions set forth therein, Stanley
will license to SHC and its affiliates, including Sears, certain intellectual
property rights;

WHEREAS, Licensee desires to obtain a sublicense to use the Craftsman Marks and
SHC desires to grant such sublicense, subject to and in accordance with the
terms, conditions and limitations of the Stanley License Agreement; and

WHEREAS, Sears, SHC and Licensee wish to amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the Parties hereby agree as follows:

 

1.1 Amendments. Pursuant to Section 22(i) of the Agreement, the Parties hereby
agree to amend the terms of the Agreement as follows:

 

  1.1.1 Partial Termination of License. The license granted by Sears to Licensee
in Section 12(a)(iii) of the Agreement is hereby terminated with respect to:
(a) the Craftsman name, all Marks that incorporate the Craftsman name and the
sub-brand Marks associated with, and the trade dress related to, Craftsman (the
“Craftsman Marks”) and (b) without prejudice to the foregoing clause (a), any
products, equipment, advertising or promotional materials and any other item
bearing any Craftsman Mark.

 

  1.1.2 Grant of Sublicense. Subject to the terms, conditions and limitations of
this Amendment and the Stanley License Agreement, SHC hereby grants to Licensee
a nonexclusive, nontransferable, non-assignable, non-sublicenseable (except to
customers and third-party contractors on behalf of Licensee’s business),
revocable (subject to Section 2 of the Agreement and Section 15 of the Stanley
License Agreement) right and license to use the Craftsman Marks, solely in
connection with the marketing and sale of products or equipment bearing or
otherwise utilizing the Craftsman Marks in the Territory (the “Sublicense”).



--------------------------------------------------------------------------------

  1.1.3 Payments by Licensee. Licensee shall continue to pay royalties to Sears
with respect to products bearing the Craftsman Marks on the terms and subject to
the conditions set forth in the Agreement, as if the license granted by Sears to
Licensee in Section 12(a)(iii) of the Agreement with respect to the Craftsman
Marks had not been terminated.

 

  1.1.4 Other Terms of Agreement. Except as expressly amended by this Amendment,
all other terms and conditions of the Agreement (including all schedules,
exhibits and appendices thereto), including all terms and conditions that do not
pertain to the Sublicense granted to Licensee, shall remain in full force and
effect.

 

1.2 Obligations under Sublicense.

 

  1.2.1 Licensee shall be subject in all respects to the covenants and
restrictions applicable to SHC contained in the Stanley License Agreement
insofar as they pertain to the Sublicense granted to Licensee under this
Amendment.

 

  1.2.2 Licensee agrees not to take any action that would cause SHC or any of
its affiliates to be in violation of the Stanley License Agreement. Licensee
shall indemnify and hold harmless SHC and its affiliates, directors, officers,
employees, agents, successors and assigns for any breach by Licensee of this
Amendment. SHC agrees not to take any action that would cause Licensee or any of
its affiliates to be in violation of this Amendment. This Section 1.2.2 shall be
subject to Section 14 and Section 16 of the Agreement.

 

  1.2.3 The Parties acknowledge that the Sublicense is subject in all respects
to the Stanley License Agreement, as it may be amended from time to time in
accordance with this Section 1.2.3. SHC shall not elect to terminate (including
pursuant to Section 15(d) of the Stanley License Agreement) the Stanley License
Agreement or consent to any amendment of the Stanley License Agreement if such
amendment would materially adversely affect, limit or terminate the rights or
interests of Licensee under the Sublicense in a manner disproportionate relative
to SHC, in each case, without Licensee’s prior written consent to such
termination or amendment, as applicable. Subject to this Section 1.2.3, Licensee
shall be bound by all such amendments and the Sublicense shall be subject to the
terms of the Stanley License Agreement as in effect from time to time. For the
avoidance of doubt, any termination of the Sublicense shall not terminate or
otherwise affect the obligations of SHC to perform the other terms and
conditions applicable to it or to any of SHO’s other rights in accordance with
the Agreement or applicable law.

 

  1.2.4 The Sublicense shall be on the same terms and subject to the same
conditions as set forth in Section 12(a)(iii)(B) of the Agreement; provided,
however, that if any provisions of the Stanley License Agreement impose greater
restrictions or obligations on Licensee with respect to the Sublicense than
those set forth in Section 12(a)(iii)(B) of the Agreement, Licensee shall comply
with those more restrictive or burdensome provisions of the Stanley License
Agreement.

 

1.3 Termination of Sublicense. SHC shall have the right to immediately terminate
the Sublicense upon written notice if:

 

  1.3.1 SHC no longer retains the right to sublicense the Craftsman Marks under
the Stanley License Agreement;

 

  1.3.2 Licensee materially breaches any of the terms of the Sublicense, and
fails to cure such breach within 90 days from the date on which Licensee
receives written notice of such breach from SHC or Stanley; provided, that, such
90-day cure period, whether triggered by a written notice from SHC or Stanley,
shall be subject to the same extension provided to SHO by the last sentence of
Section 15(c) of the Stanley License Agreement; or

 

2



--------------------------------------------------------------------------------

  1.3.3 Licensee ceases to sell products under the Craftsman Marks, such that no
such products are sold for any consecutive six month period; provided, that,
Licensee’s ceasing to sell such products under the Craftsman Marks is not caused
by SHC ceasing to sell such products to SHO under the Agreement.

 

1.4 Waivers. (i) Sears hereby waives its right under Section 2(d)(i) of the
Agreement, and agrees not, to terminate, solely based on the Transaction, its
obligations under Section 3 of the Agreement to sell all KCD-Branded Products
that are branded with a KCD Mark that is the subject of a KCD Mark Acquisition,
and (ii) Stanley hereby waives its right pursuant to the second sentence of
Section 5.18(a) of the Seller Disclosure Letter (as that term is defined in the
Purchase Agreement), and agrees not, to deliver notice to SHC requesting that
SHC deliver notice of such termination as described in (i) to Licensee.

 

1.5 Effectiveness. This Amendment shall be effective as of the Closing Date (as
defined in the Purchase Agreement) (the “Effective Date”). SHC shall notify
Licensee of the Effective Date on or promptly following such date.

 

1.6 Miscellaneous.

 

  1.6.1 Headings. The section headings contained in this Amendment are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or interpretation of this Amendment.

 

  1.6.2 Precedence of Agreements. In the event of any conflict between this
Amendment and any other agreement between the Parties with respect to the
Craftsman Marks, this Amendment shall control.

 

  1.6.3 Ratification. Except as amended by this Amendment, the Agreement remains
unmodified and in full force and effect in accordance with its terms.

 

  1.6.4 Inurement. This Amendment shall inure to the benefit of, and be binding
upon, the Parties hereto and their respective successors and permitted
assignees.

 

  1.6.5 Beneficiaries. The Parties acknowledge and agree that (i) Stanley is an
intended beneficiary of this Amendment, and has the right to rely upon and
directly enforce the provisions of this Section 1.6.5 and Sections 1.1.1, 1.1.2,
1.1.3, 1.2, 1.5 and 1.6.2 of this Amendment, and (ii) Licensee is an intended
beneficiary under Section 1.4(ii) of this Amendment, and has the right to rely
upon and directly enforce the provisions of Section 1.4(ii) of this Amendment.
Stanley acknowledges and agrees that this Amendment satisfies Section 5.18(b) of
the Seller Disclosure Letter (as that term is defined in the Purchase Agreement)
of the Purchase Agreement and this Section 1.6.5 satisfies the third-party
beneficiary acknowledgment as described under such Section 5.18(b). Except as
set forth in this Section 1.6.5, this Amendment does not create benefits on
behalf of any third person and will only be effective as to the Parties hereto
and their respective successors and permitted assigns.

 

  1.6.6 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, other than its conflict of
laws principles.

 

  1.6.7 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each Party and
delivered (by telecopy, electronic delivery or otherwise) to the other Party.
Signatures to this Amendment transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

[Remainder of page left intentionally blank]

 

 

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Amendment to the Amended
and Restated Merchandising Agreement as of the date first written above.

 

SEARS, ROEBUCK AND CO. By:  

/s/ ROBERT A. RIECKER

  Name:   Robert A. Riecker   Title:  

Controller and Head of Capital

Market Activities

KMART CORPORATION By:  

/s/ ROBERT A. RIECKER

  Name:   Robert A. Riecker   Title:  

Controller and Head of Capital

Market Activities

SEARS HOLDINGS CORPORATION By:  

/s/ ROBERT A. RIECKER

  Name:   Robert A. Riecker   Title:  

Controller and Head of Capital

Market Activities

SEARS HOMETOWN AND OUTLET STORES, INC. By:  

/s/ CHARLES J. HANSEN

  Name:   Charles J. Hansen   Title:   Vice President, General Counsel, and
Secretary SEARS AUTHORIZED HOMETOWN STORES, LLC By:  

/s/ CHARLES J. HANSEN

  Name:   Charles J. Hansen   Title:   Vice President SEARS OUTLET STORES,
L.L.C. By:  

/s/ CHARLES J. HANSEN

  Name:   Charles J. Hansen   Title:   Vice President



--------------------------------------------------------------------------------

Solely for purposes of Section 1.4 and Section 1.6.5,

STANLEY BLACK & DECKER, INC.

By:  

/s/ CORBIN WALBURGER

  Name: Corbin Walburger   Title:   Vice President, Business Development

 

[Signature Page to Amendment]